      Case 2:19-cv-00605-KJM-DB Document 42 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    THEAUDRA CONRAD WILLIAMS,                            No. 2:19-cv-0605 KJM DB P
11                         Plaintiff,
12              v.                                         ORDER MODIFYING DISCOVERY AND
                                                           SCHEDULING ORDER
13    OGNJEN PETRAS, et al.,
14                         Defendants.
15

16             Plaintiff, a state prisoner, proceeds in this civil rights action pursuant to 42 U.S.C. § 1983

17   against Dr. Ognjen Petras on an Eighth Amendment medical indifference claim. On July 22,

18   2021, defendant moved for an order modifying the court’s Discovery and Scheduling Order dated

19   January 29, 2021 (ECF No. 37) to extend the deadline for filing a summary judgment motion by a

20   period of at least 30 days. In addition, on May 20, 2021, plaintiff moved for a 60-day extension of

21   the discovery deadline on the basis that plaintiff’s legal mail was taking three weeks to arrive

22   from the date of post. Because of this delay, plaintiff was unable to timely serve his final

23   discovery requests. Good cause appearing, the court modifies the discovery and scheduling order

24   as follows.

25             IT IS HEREBY ORDERED:

26             1.     Plaintiff’s motion for an extension of time (ECF No. 39) is granted as set forth

27   herein;

28   ////
                                                          1
      Case 2:19-cv-00605-KJM-DB Document 42 Filed 07/27/21 Page 2 of 2


 1             2.      Defendant’s motion to modify the dispositive motion deadline (ECF No. 41) is
 2   granted as set forth herein;
 3             3.      The parties may conduct discovery until October 22, 2021. Any motions necessary
 4   to compel discovery shall be filed by that date. All requests for discovery pursuant to Federal
 5   Rules of Civil Procedure 31, 33, 34 or 36 shall be served not later than sixty days prior to that
 6   date. All pretrial motions, other than motions to compel discovery, shall be filed on or before
 7   November 22, 2021. All other terms of the discovery and scheduling order dated January 29,
 8   2021 remain in effect.
 9   Dated: July 27, 2021
10

11

12   DLB7
     will0605.36disc
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
